memoeaxiwm by the court
The court decides it has not jurisdiction of this case, and refers for its reasons stated more at length in its opinion in Deutsch-Australische, etc., case, No. C-576, decided this day. ante, p. 450.
See act of March 28, 1918, 40 Stat. 458, and President’s proclamation (40 Stat. 1804) June 28, 1918, and the order by the President in his proclamation of December 3, 1918, 40 Stat. 1914, that compensation for the property mentioned in the petition be paid to the Alien Property Custodian.